Case 1:15-cv-01255-GJQ-RSK ECF No. 129, PageID.1536 Filed 01/22/21 Page 1 of 15




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                              __________________________

 VANDENBERG & SONS FURNITURE, INC.,

               Plaintiff,
                                                                      Case No. 1:15-CV-1255
 v.
                                                                      HON. GORDON J. QUIST
 ALLIANCE FUNDING GROUP, et al.,

             Defendants.
 ________________________________/

                                            OPINION

        Plaintiff, Vandenberg & Sons Furniture, Inc., individually and behalf of all others similarly

 situated, alleges that Defendant, Alliance Funding Group, violated the Telephone Consumer

 Protection Act of 1991 (TCPA), 47 U.S.C. § 227, et seq., by sending unsolicited advertisements

 via fax. (ECF No. 1.) Vandenberg has moved for class certification pursuant to Fed. R. Civ. P.

 23(a) and (b)(3), to appoint Vandenberg as the class representative, and to appoint Vandenberg’s

 counsel as class counsel pursuant to Fed. R. Civ. P. 23(g). (ECF No. 120.) Alliance opposes the

 motion. (ECF No. 122.) On November 5, 2020, the Court heard argument on Vandenberg’s

 motion. For the reasons stated below, Vandenberg’s motion is granted in part and denied in part.

        I.     Background

        This case arises from a single fax sent in 2012. Alliance is a California corporation that

 provides financing for equipment leasing to small businesses.         Vandenberg is a Michigan

 corporation that is in the furniture business. On March 19, 2012, Alliance sent Vandenberg a two-

 page fax, offering a pre-approved line of credit in the amount of $100,000. (ECF No. 121-6.) At
Case 1:15-cv-01255-GJQ-RSK ECF No. 129, PageID.1537 Filed 01/22/21 Page 2 of 15




 the bottom of each page of the fax, there is an “Opt-Out Notice” that provides the fax recipient

 with instructions on how “[t]o stop future fax advertisements[.]” (Id. at PageID.1290-1291.)

        Over three-and-a-half years after the fax was received, on December 3, 2015, Vandenberg

 initiated this putative class action under the “junk fax” provision of the TCPA, 47 U.S.C. §

 227(b)(1)(C). Under this provision, it is unlawful to send an unsolicited advisement via fax unless:

 (1) the parties have an established business relationship; (2) the recipient granted permission by

 either providing the fax number to the sender or by making the fax number publicly available; or

 (3) the unsolicited advertisement contains the requisite opt-out notice. 47 U.S.C. § 227(b)(1)(C).

 The TCPA creates a private right of action for any entity that receives an advertisement in violation

 of the Act and provides for statutory damages in the amount of $500 for each violation that can

 increase to $1,500 if the violation is made “willfully or knowingly.” 47 U.S.C. § 227(b)(3).

        The parties dispute whether Vandenberg consented to receiving the fax by voluntarily

 providing its fax number to Alliance. Vandenberg’s Business Manager states that Vandenberg did

 not provide permission to send the fax. (ECF No. 121-1 at PageID.1248.) Alliance does not have

 any evidence to establish that Vandenberg consented to receiving the March 2012 fax. Instead,

 Alliance’s Vice President of Sales and Sales Manager explain that Alliance sent faxes only to

 potential customers that had requested information and provided a fax number. (ECF No. 69-4 at

 PageID.625-626; ECF No. 121-4 at PageID.1272.) According to these two employees, Alliance

 obtained fax numbers through sales representatives cold calling businesses.               Each sale

 representative allegedly kept a list of fax numbers in an Excel spreadsheet, and Alliance never

 bought fax lists.

        Since filing the Complaint, the parties have spent considerable time in discovery. The

 passage of time and Alliance’s lack of record keeping have resulted in the production of only a



                                                  2
Case 1:15-cv-01255-GJQ-RSK ECF No. 129, PageID.1538 Filed 01/22/21 Page 3 of 15




 few documents. Vandenberg learned that Alliance occasionally used a company called WestFax

 to fax potential customers.         Alliance produced three documents related to WestFax, which

 consisted of four pages—a March 2, 2013, WestFax Invoice; a March 9, 2013, WestFax Invoice;

 and a two-page fax template that was identical to the fax sent to Vandenberg. (ECF No. 121-5.)

 Vandenberg, frustrated with Alliance’s conduct during discovery, 1 filed several motions to

 compel. (ECF Nos. 38, 52, 69, and 85.) In response to Vandenberg’s final motion to compel,

 Alliance’s Vice President of Sales submitted an affidavit declaring that he could not find any other

 relevant document on Alliance’s computer servers in addition to the three documents that had been

 already produced. (ECF No. 99-1.)

         Vandenberg also subpoenaed WestFax for additional records. In response to the subpoena,

 WestFax produced thirteen additional invoices dated between January 17, 2013, and June 9, 2014.

 (ECF No. 121-7 at PageID.1306-1318.) The invoices show that WestFax successfully sent

 465,758 pages via fax and charged Alliance $13,513.82. WestFax also produced an “opt-out list,”

 which included 7,435 fax numbers. (Id. at PageID.1320-1404.) The opt-out list shows when a

 specific fax number contacted WestFax and requested that it no longer receive faxes from Alliance.

 The list does not show when Alliance sent a fax to the fax number. Although WestFax no longer

 had the fax transmission records, the President of WestFax stated that Alliance requested detailed

 transmission records be sent to two Alliance company email addresses. (Id. at PageID.1294.)

 Alliance, however, alleges that it no longer has those emails.




          1
            The record contains several examples of Alliance’s questionable conduct. For example, Alliance allegedly
 did not disclose potential witnesses, who were Alliance employees, during discovery. Vandenberg then had issues
 serving deposition subpoenas on these employees and these employees attending depositions. (ECF No. 69-4 at
 PageID.659-664; ECF No. 69-5 at PageID.687-689.) Another example occurred at Mr. Donahue’s deposition. In
 response to the question of whether Mr. Donahue had a work email address, he responded: “Yes, dumb ass.” (ECF
 121-4 at PageID.1271.)

                                                         3
Case 1:15-cv-01255-GJQ-RSK ECF No. 129, PageID.1539 Filed 01/22/21 Page 4 of 15




        Vandenberg has moved to certify two classes and has proposed the following class

 definitions:

        Class A. All persons or entities, identified in the WestFax opt-out list for
        Defendant, who were successfully sent the same or similar fax as Exhibit A to the
        Complaint from December 3, 2011 to December 3, 2015.

        Class B. All persons who were successfully sent the same or similar fax as Exhibit
        A to the Complaint on January 18, 2013, January 23, 2013, February 25, 2013,
        March 9, 2013, March 19, 2013, April 3, 2013, April 10, 2013, May 6, 2013, June
        5, 2013, June 17, 2013, July 9, 2013, September 3, 2013, and June 9, 2014.

 (ECF No. 120 at PageID.1218.)

        II.     Legal Standard

        “The class action is ‘an exception to the usual rule that litigation is conducted by and on

 behalf of the individual named parties only.’” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348,

 131 S. Ct. 2541, 2550 (2011) (quoting Califano v. Yamasaki, 442 U.S. 682, 700-01, 99 S. Ct. 2545,

 2557 (1979)). Although the “trial court has broad discretion in deciding whether to certify a class,”

 the “discretion must be exercised within the framework of Rule 23.” In re Am. Med. Sys., Inc., 75

 F.3d 1069, 1079 (6th Cir. 1996). The party seeking class certification “bears the burden of

 ‘affirmatively demonstrat[ing]’ compliance with Rule 23.” Sandusky Wellness Ctr., LLC v. ASD

 Specialty Healthcare, Inc., 863 F.3d 460, 466-67 (6th Cir. 2017) (quoting Wal-Mart, 564 U.S. at

 350, 131 S. Ct. at 2550).

        “Rule 23(a) ensures that the named plaintiffs are appropriate representatives of the class

 whose claims they wish to litigate.” Wal-Mart, 564 U.S. at 349, 131 S. Ct. at 2550. Under Rule

 23(a), the party seeking certification must satisfy the following requirements: “(1) the class is so

 numerous that joinder of all members is impracticable; (2) there are questions of law or fact

 common to the class; (3) the claims or defenses of the representative parties are typical of the




                                                  4
Case 1:15-cv-01255-GJQ-RSK ECF No. 129, PageID.1540 Filed 01/22/21 Page 5 of 15




 claims or defenses of the class; and (4) the representative parties will fairly and adequately protect

 the interests of the class.” Fed. R. Civ. P. 23(a).

        In addition to satisfying the Rule 23(a) prerequisites, the action must fall within one of the

 three categories of Rule 23(b). Shady Grove Orthopedic Assoc, PA v. Allstate Ins. Co., 559 U.S.

 393, 398, 130 S. Ct. 1431, 1437 (2010). At issue in the instant case is Rule 23(b)(3), which requires

 a finding “that the questions of law or fact common to class members predominate over any

 questions affecting only individual members, and that a class action is superior to other available

 methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). The

 Sixth Circuit has held that Rule 23(b)(3) has an implied ascertainability requirement. Cole v. City

 of Memphis, 839 F.3d 530, 541 (6th Cir. 2016).

        III.    Analysis

        Alliance contends that Vandenberg has failed to satisfy each requirement in Rule 23(a) and

 Rule 23(b)(3). The majority of Alliance’s arguments are based on two issues: (1) whether

 individualized questions of consent preclude class certification, and (2) whether the lack of

 records, such as a fax transmission log, preclude class certification. The Court will first address

 these two issues under the Rule 23(b) requirements and then proceed to the less stringent Rule

 23(a) requirements.

        A. Rule 23(b): Predominance

        “In discerning whether a putative class meets the predominance inquiry, courts are to assess

 ‘the legal or factual questions that qualify each class member’s case as a genuine controversy,’

 and assess whether those questions are ‘subject to generalized proof, and thus applicable to the

 class as a whole.” Sandusky Wellness, 863 F.3d at 468 (quoting Amchem Prods., Inc. v. Windsor,

 521 U.S. 591, 623, 117 S. Ct. 2231, 2249 (1997) and Bridging Communities Inc. v. Top Flite Fin.



                                                       5
Case 1:15-cv-01255-GJQ-RSK ECF No. 129, PageID.1541 Filed 01/22/21 Page 6 of 15




 Inc., 843 F.3d 1119, 1124 (6th Cir. 2016)) (internal citations omitted). “[T]he key is to ‘identify[

 ] the substantive issues that will control the outcome,’ in other words, courts should ‘consider how

 a trial on the merits would be conducted if a class were certified.’” Id. (quoting Gene & Gene, LLC

 v. BioPay, LLC, 541 F.3d 318, 326 (5th Cir. 2008)).

        Vandenberg argues that there are four class-wide questions to be decided on the merits: (1)

 whether the fax is an “advertisement”; (2) whether Alliance is a “sender” of the fax; (3) whether

 Alliance can carry its burden of proving it obtained “prior express invitation or permission” to

 send the fax; and (4) whether the fax contains a compliant opt-out notice such that Alliance could

 avail itself of the established business relationship. (ECF No. 121 at PageID.1227.) Alliance

 argues that the “essential inquiry” is whether each fax recipient consented to receiving the fax;

 therefore, Alliance contends that the individualized issues of consent predominate over any other

 class-wide question. (ECF No. 122 at PageID.1439.) Although Vandenberg argues that consent

 is an affirmative defense, (ECF No. 124 at PageID.1474), Vandenberg maintains the burden of

 showing that class certification is appropriate, see Sandusky Wellness, 863 F.3d at 466-67.

        Whether individualized issues of consent predominate over any other class-wide question

 is a close call. The Sixth Circuit has considered this issue in two TCPA junk fax cases. In Bridging

 Communities, the Sixth Circuit reversed the denial of class certification and held that the “mere

 mention of a defense is not enough to defeat the predominance requirement of Rule 23(b)(3).” 843

 F.3d at 1124. There, the defendant paid a “fax-blasting” company to fax its advertisements to a

 list of fax numbers that the company had purchased. Id. The plaintiffs presented evidence that

 the fax blasting company “failed to contact anyone on the list it purchased from InfoUSA to verify

 consent prior to faxing them advertisements.” Id. at 1125. “In response, [the defendant] merely

 alleged that class members might have given consent in some other way.” Id. The Sixth Circuit



                                                  6
Case 1:15-cv-01255-GJQ-RSK ECF No. 129, PageID.1542 Filed 01/22/21 Page 7 of 15




 was “unwilling to allow such ‘speculation and surmise to tip the decisional scales in a class

 certification ruling[.]’” Id. (quoting Waste Mgmt. Holdings, Inc. v. Mowbray, 208 F.3d 288, 298

 (1st Cir. 2000)). As the Sixth Circuit explained: “Holding otherwise and allowing such speculation

 to dictate the outcome of a class-certification decision would afford litigants in future cases ‘wide

 latitude to inject frivolous issues to bolster or undermine a finding of predominance.’” Id. at 1126

 (quoting Robert G. Bone & David S. Evans, Class Certification and the Substantive Merits, 51

 Duke L.J. 1251, 1269 (2002)).

        One year later, in Sandusky Wellness, the Sixth Circuit affirmed the denial of class

 certification where the district court found that “questions of consent presented an individualized

 issue” and would have “entailed combing through hundreds of thousands of customer forms that

 [the defendant] had produced as evidence of consent[.]” 863 F.3d at 467. There, the proposed

 class initially had 53,502 members but the parties agreed that over 10,000 people did not actually

 receive the fax. Id. at 465. With respect to the consent issue, the defendant produced over 450,000

 pages of various forms where customers had provided their fax numbers and the requisite consent.

 Id. at 465-66. The Sixth Circuit determined that “[i]dentifying solicited fax recipients through a

 form-by-form inquiry is sufficiently individualized to preclude class certification.” Id. at 469.

 Furthermore, the Sixth Circuit distinguished the case from Bridging Communities because the

 defendant had produced “concrete evidence of consent” in the form of documents. Id.

        The instant case is distinguishable from both Bridging Communities and Sandusky

 Wellness. Unlike the defendant in Bridging Communities, Alliance has done more than “mere[ly]

 mention” that some of the fax recipients consented. Through depositions and affidavits, Alliance’s

 Vice President of Sales and Sales Manager asserted that Alliance had a company policy to send

 faxes only to potential customers who provided a fax number to a sales representative. (ECF No.



                                                  7
Case 1:15-cv-01255-GJQ-RSK ECF No. 129, PageID.1543 Filed 01/22/21 Page 8 of 15




 69-3 at PageID.570, 572, 579, 596, 597-598; ECF No. 69-4, PageID.642-643; ECF No. 99-1 at

 PageID.988-990.)     Alliance argues that it never purchased “fax lists.”       (ECF No. 99-1 at

 PageID.986.) Therefore, Alliance contends it obtained fax numbers only if the customer or

 potential customer provided the fax number to a sales representative. (Id.) Although some sales

 representatives may have obtained data from other companies, the purchased data generally did

 not contain fax numbers. (Id. at PageID.988.) The sales representative would then compile the

 fax numbers into an Excel spreadsheet which was never uploaded to Alliance’s generalized server.

 (Id. at PageID.988-989.) This testimonial evidence bolsters somewhat the argument that some of

 the fax recipients voluntarily consented.

        On the other hand, unlike the defendant in Sandusky Wellness, Alliance has not produced

 documents that would require the Court to perform a form-by-form inquiry for each fax recipient.

 Alliance produced only four pages of documents. Alliance relies exclusively on an alleged

 unwritten policy that the sales representatives should send faxes to individuals or companies that

 consented to receiving the fax. A policy that the magistrate judge noted was “hard for [him] to

 fathom,” (ECF No. 97 at PageID.929), and a “huge stretch of credibility to believe,” (id. at

 PageID.931), in light of no documentary evidence.

        Alliance argues that this Court should follow Sawyer v. KRS Biotechnology, Inc, No. 1:16-

 CV-550, 2018 WL 4214386 (S.D. Ohio Sept. 5, 2018). In Sawyer, the district court adopted the

 magistrate judge’s recommendation that individual issues of consent predominated. Id. at *4. The

 defendant admitted liability to the plaintiff but also presented uncontradicted evidence in the form

 of deposition testimony that it never bought fax lists and sent faxes to customers after a sales

 representative obtained permission through various ways, such as attending trade shows or

 contacting potential customers individually. Id. at *3-4. Based on this evidence, the district court



                                                  8
Case 1:15-cv-01255-GJQ-RSK ECF No. 129, PageID.1544 Filed 01/22/21 Page 9 of 15




 found that the issue of consent existed as to 34,772 of the alleged 34,773 fax receipts. Id. at *4. In

 holding that the individualized issues of consent predominated, the district court reasoned that

 “[l]itigating this matter would require testimony from various sales representatives and individual

 fax recipients to determine how each fax number landed on the list and whether fax permission

 had been received.” Id.

        Having considered the relevant case law, the Court finds that individual issues of consent

 do not predominate at this time. Based on the lack of records, this Court, like the magistrate judge,

 has difficulty accepting as fact that Alliance had a policy of obtaining consent before sending any

 fax. Alliance did not send just a few faxes. It paid WestFax over $13,000 to send 465,758 pages.

 How did Alliance obtain the fax numbers? Where is the company’s written policy? Where are

 the sales representatives testifying as to following any policy? At the hearing, the Court expressed

 concern as to why Vandenberg did not depose any sales representative. Vandenberg responded

 that Alliance did not disclose any such witness. The record contains no evidence as to the number

 of sales representatives employed by Alliance. Because Alliance has not disclosed any sales

 representative other than the Vice President of Sales and Sales Manager as a possible witness in

 discovery, it is unlikely that any sales representative will be permitted to testify for Alliance at

 trial. See Fed. R. Civ. P. 37(c)(1). Based upon the current record, the Court is not willing to accept

 that Alliance obtained the fax numbers via sales representative cold calling companies. Allowing

 Alliance to defeat class certification based solely on the testimony of two management employees

 regarding an unwritten policy would create a roadmap for future companies to defeat class

 certification. In other words, “Send the fax but be sure to destroy all evidence of to whom you

 sent it.” Or, Alliance may have had such a policy—wink, wink—fully expecting or even

 encouraging its employees to ignore the policy. This is not to say that Alliance did not have this



                                                   9
Case 1:15-cv-01255-GJQ-RSK ECF No. 129, PageID.1545 Filed 01/22/21 Page 10 of 15




  unwritten policy. But, as of now, the Court finds that whether such a policy existed can be decided

  at the class level. See Randleman v. Fid. Nat’l. Title Ins. Co., 646 F.3d 347, 352 (6th Cir. 2011)

  (noting “the district court’s continuing obligation to ensure that the class certification requirements

  are met, and . . . the district court’s ability to alter or amend the certification order”).

          B. Rule 23(b): Ascertainability and Superiority

          The second issue arises from the lack of records, such as a fax transmission log, which

  make it difficult to identify the class members. Alliance argues that this makes the proposed

  classes not ascertainable. The Sixth Circuit has not ruled whether class member identity is properly

  analyzed under Rule 23(b) predominance, ascertainability, or superiority, but “the difficulty of

  identifying class members in the absence of fax logs [is] a separate and valid concern[.]” Sandusky

  Wellness, 863 F.3d at 473-74.

          A class is ascertainable when a class description is “sufficiently definite so that it is

  administratively feasible for the court to determine whether a particular individual is a member.”

  Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 538 (6th Cir. 2012). “[A]scertainability is a

  requirement tied almost exclusively to the practical need to notify absent class members and to

  allow those members a chance to opt-out and avoid the potential collateral estoppel effects of a

  final judgment.” Cole v. City of Memphis, 839 F.3d 530, 541 (6th Cir. 2016). Similarly, “[i]n

  considering whether the superiority requirement of Rule 23(b)(3) is satisfied, courts consider ‘the

  difficulties likely to be encountered in the management of a class action.’” Young, 693 F.3d at 545

  (quoting Beattie v. CenturyTel, Inc., 511 F.3d 554, 567 (6th Cir. 2007)).




                                                     10
Case 1:15-cv-01255-GJQ-RSK ECF No. 129, PageID.1546 Filed 01/22/21 Page 11 of 15




           Class B is defined as all individuals who received Alliance’s fax on dates certain. The

  specific dates are the dates listed on the WestFax invoices. 2 Vandenberg argues that the proposed

  class definition is ascertainable because it is “defined by objective criteria’ of having been sent a

  specific fax on a specific date.” (ECF No. 124 at PageID.1480.) Vandenberg contends “[t]hat is

  all that is required for ‘ascertainability’ in the Sixth Circuit.” (Id. (citing Rikos v. Procter & Gamble

  Co., 799 F.3d 487, 525-26 (6th Cir. 2015) and Young, 693 F.3d at 538).)

           Whether the Court views this issue under ascertainability, superiority, or predominance,

  the ability to identify Class B members precludes class certification. Without a fax transmission

  log, it is impossible to identify who received the fax on these specific dates. The invoices show

  that 465,758 pages were successfully sent. Vandenberg asserts that there were 232,879 faxes sent

  based on the assumption that Alliance used the two-page fax template for each fax. This

  assumption ignores the fact that some of the invoices show that an odd number of pages were

  successfully sent. Nonetheless, even if Vandenberg’s calculation is correct, Vandenberg has not

  proposed any way to provide notice to the Class B members without having the fax transmission

  log. Furthermore, without the fax transmission log, the Court would have to review 232,879

  affidavits certifying that an individual received the fax on specific date. And there is no objective

  data to verify any of this information. See American Copper & Brass, Inc. v. Lake City Indus.

  Prods., Inc., 757 F.3d 540, 545 (6th Cir. 2014) (“fax numbers are objective data satisfying the

  ascertainability requirement”). These are the kind of “practical concerns” highlighted in Sandusky

  Wellness. Thus, the Court finds that the difficulty of identifying the Class B members precludes

  class certification.



           2
              The initial proposed class definition did not include March 19, 2012, as a date in the Class B class definition.
  In its reply, Vandenberg explains that it “inadvertently” left the date that it received the fax out of the class definition.
  (ECF No. 124 at PageID.1482.)

                                                              11
Case 1:15-cv-01255-GJQ-RSK ECF No. 129, PageID.1547 Filed 01/22/21 Page 12 of 15




          Vandenberg argues that Alliance’s failure to record and retain information cannot be used

  to defeat class certification. (ECF No. 121 at PageID.1242 (citing Six Mexican Workers v. Ariz.

  Citrus Growers, 904 F.2d 1301 (9th Cir. 1990).) Although Vandenberg does not cite any Sixth

  Circuit precedent in support of this argument, it is a logical argument. A company should not be

  able to avoid liability by failing to keep records. But Vandenberg is not without blame as it waited

  over three years after receiving the fax to file this class action. In Sandusky, the Sixth Circuit

  criticized a plaintiff who waited three years to file the class action:

          Sandusky waited three years after receipt of the one-page Prolia fax to sue Besse
          for failing to include a properly worded opt-out notice. It did so when fax logs no
          longer existed to identify each recipient and without a proposed alternative for
          identifying class members. Perhaps if Sandusky had brought suit earlier, fax logs
          would have existed, and their absence would not pose an independent barrier to
          class certification. Or, Sandusky could have filed an individual claim against Besse
          and presented a copy of the Prolia fax as evidence of receipt. Instead, Sandusky did
          neither of these things. By choosing to file a class action when it did, Sandusky
          shouldered the burden of proving that its proposed class satisfied Rule 23. It simply
          did not meet that burden here.

  Sandusky Wellness, 863 F.3d at 473-74.

          Class A is a closer question. Because the opt-out list contains fax numbers that contacted

  WestFax, the Court finds that it can provide notice to these class members. The opt-out list,

  however, is not as helpful as the fax transmission log. The opt-out list does not show when the fax

  number received a fax or the number of pages of the fax. Although “no circuit court has ever

  mandated certification of a TCPA class where fax logs did not exist,” Sandusky Wellness, 863 F.3d

  at 473, the Court finds that the opt-out list containing fax numbers, the only fax template that was

  produced, and the WestFax invoices, are sufficient objective data despite the absence of a fax

  transmission log. The parties, the Court or an expert appointed by the Court, will still likely have

  to review thousands of affidavits from the fax recipients to assure that they received an unsolicited




                                                    12
Case 1:15-cv-01255-GJQ-RSK ECF No. 129, PageID.1548 Filed 01/22/21 Page 13 of 15




  fax from Alliance. While this is no small task and the faxing occurred years ago, the Court finds

  Class A is ascertainable.

         The Court further finds that a class action is the superior form of adjudication for Class A.

  “‘[C]ases alleging a single course of wrongful conduct are particularly well-suited to class

  certification.’” Young, 693 F.3d at 545 (quoting Powers v. Hamilton County Pub. Defender Com’n,

  501 F.3d 592, 619 (6th Cir. 2007)). Alliance is correct that individual issues may exist, but the

  threshold issues—whether Alliance had an unwritten policy to obtain consent and whether

  Alliance used the same or similar fax template for each fax—are common to all class members.

  “[W]here a threshold issue is common to all class members, class litigation is greatly preferred.”

  Id.

         C. Rule 23(a): Numerosity

         Rule 23(a)(1) requires that the class is so numerous that joinder of all members is

  impracticable. “There is no strict numerical test for determining impracticability of joinder.” In

  re Am. Med. Sys., Inc., 75 F.3d at 1079. “When class size reaches substantial proportions . . . the

  impracticability requirement is usually satisfied by the numbers alone.” Id.

         Class A satisfies the numerosity requirement. According to the opt-out list, Class A

  contains up to 7,435 potential class members. Alliance’s concerns that some of these fax recipients

  may not have received the same fax or that the fax recipient may have consented to receiving the

  fax are without merit. The proposed Class A definition includes only those who received the same

  or similar fax and those who did not consent. Although the number in the class may not be 7,435

  exactly, the Court finds that the numerosity requirement is satisfied at this time.




                                                   13
Case 1:15-cv-01255-GJQ-RSK ECF No. 129, PageID.1549 Filed 01/22/21 Page 14 of 15




         D. Rule 23(a): Typicality and Commonality

         Rule 23(a)(2) requires that there are questions of law or fact common to the class. Rule

  23(a)(3) requires that the claims or defenses of the representative parties be typical of the claims

  or defenses of the class. A class representative’s claim is typical if the claim “arises from the same

  event or practice or course of conduct that gives rise to the claims of other class members, and if

  his or her claims are based on the same legal theory.” In re Am. Med. Sys., Inc., 75 F.3d at 1082.

         As addressed under the Rule 23(b) predominance inquiry, the Court finds that the issue of

  consent can be addressed at the class level at this time based on whether Alliance had a company

  policy of obtaining consent. Other common questions of law or fact include whether Alliance is a

  sender of the fax, whether Alliance always used the fax template produced in discovery, and

  whether the fax is an advertisement. Furthermore, Vandenberg has sufficiently shown its claim is

  typical of the class because the claims arise from Alliance’s alleged practice of sending unsolicited

  fax advertisements.

         E. Rule 23(a): Adequacy

         Rule 23(a)(4) requires that representative parties “will fairly and adequately protect the

  interests of the class.” “There are two criteria for determining whether the representation of the

  class will be adequate: 1) The representative must have common interests with unnamed members

  of the class, and 2) it must appear that the representatives will vigorously prosecute the interests

  of the class through qualified counsel.” Senter v. Gen. Motors Corp., 532 F.2d 511, 524-25 (6th

  Cir. 1976).

         The Court finds that Vandenberg can adequately represent Class A. As stated above,

  Vandenberg’s claims are similar to the claims of the Class A members. Accordingly, the Court

  will appoint Vandenberg as the class representative.



                                                   14
Case 1:15-cv-01255-GJQ-RSK ECF No. 129, PageID.1550 Filed 01/22/21 Page 15 of 15




          The Court further finds that Vandenberg’s counsel is qualified to represent the class.

  Although Alliance points out that courts have questioned the ethics of Plaintiff’s firm, see

  Physicians Healthsource, Inc. v. Allscripts Health Solutions, Inc., 254 F. Supp. 3d 1007, 1031

  (N.D. Ill. 2017), Plaintiff’s firm has effectively litigated several class actions in this district, see

  Physicians Healthsource, Inc. v. Stryker Sales Corporation, No. 1:12-cv-729 (W.D. Mich.); Van

  Sweden Jewelers, Inc. v. 101 VT, Inc., No. 1:10-cv-253 (W.D. Mich.); American Copper & Brass,

  Inc. v. Lake City Industrial Products, Inc., No. 1:09-cv-1162 (W.D. Mich.). The Court does not

  discern any reason Plaintiff’s counsel would not fairly and adequately represent the interests of the

  class in the instant case. Accordingly, the Court will appoint Plaintiff’s firm as class counsel

  pursuant to Rule 23(g).

          VI.     Conclusion

          Although it is a close call, the Court finds that Vandenberg has shown that class

  certification is warranted for Class A at this time. As the case proceeds, the Court may revisit

  whether class certification is appropriate if necessary.

          A separate order will issue.



  Dated: January 22, 2021                                        /s/ Gordon J. Quist
                                                                GORDON J. QUIST
                                                          UNITED STATES DISTRICT JUDGE




                                                    15
